DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 07/12/2022, on an application filed on 12/12/2019. Claims 1-4, 6-8, 10, and 12-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Remarks
Applicant's Amendment and Remarks (filed 07/06/2022) with respect to the 102 and 103 rejection of the claims are moot in view of the new ground(s) of rejection due to the following amended limitations: “displacement absorber has a U-shape that is convex toward a battery side” in independent claim 1; and “displacement absorber has a U-shape that is convex away from a battery side” in independent claim 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “wherein a bottom of the U- shape of the displacement absorber overlaps the heat absorber as viewed from the stacking direction of the first battery and the second battery”, where the phrase "heat absorber" lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2015/0140393 A1 and Yamamoto hereinafter).
Regarding claim 14, Yamamoto discloses a bus bar (item 40 of Figs. 1_6 and ¶[0044-0045] shows and indicates bus bar 40) comprising: a first joint that is joined to an output terminal of a first battery (item 46 of Figs. 6-8 & items 22, 22b, 12 of Fig. 4 & items 12, 22 of Fig. 1 and ¶[0035-0038 & 0047-0051] shows and indicates first joint 46 {engagement part} that is joined to output connection terminal 22b of positive terminal 22 of first battery 12-first {2nd battery cell from left to right of Fig. 1}); a second joint that is joined to an output terminal of a second battery adjacent to the first battery (Fig. 6 & items 23, 23b of Fig. 4 & item 23 of Fig. 1 and ¶[0035-0038 & 0047-0051] shows and indicates second joint 46-other {the other engagement part} that is joined to output connection terminal 23b of negative terminal 23 of second battery 12-second {3rd battery cell from left to right of Fig. 1} adjacent to the first battery 12-first); a displacement absorber that is disposed between the first joint and the second joint and deforms in response to a relative displacement of the first battery and the second battery (item 44 of Figs. 1_6_10 and ¶[0045-0046 & 0057] shows and indicates displacement absorber 44 {coupling part} that is disposed between first joint 46 and second joint 46-other and deforms in response to a relative displacement of the first battery 12-first and the second battery 12-second {elastic deformation of the coupling part 44 allows the interval between the connection parts 42 to be adjusted in accordance with absorption variances}); a first heat absorber that is disposed between the first joint and the displacement absorber (item 42 of Figs. 1_6-8 & item 48 of Fig. 7 and ¶[0044-0045 & 0047] shows and indicates first heat absorber 42 {connection part 42 serves as a heat absorber by virtue that it is thicker to absorb more heat than the coupling part 42, indicated in ¶[0044], and engagement part 46 comprised of slits 48 to engage the connection terminal 22b of the first battery 12-first, indicated in ¶[0047] and shown in Fig. 7} that is disposed between first joint 46 and displacement absorber 44); and a second heat absorber that is disposed between the second joint and the displacement absorber (Figs. 1_6-8 and ¶[0044-0045 & 0047] shows and indicates second heat absorber 42-other {the other connection part 42 serves as a heat absorber by virtue that it is thicker to absorb more heat than the other coupling part 42, indicated in ¶[0044], and the other engagement part 46 comprised of slits 48 to engage the connection terminal 23b of the second battery 12-second, indicated in ¶[0047] and shown in Fig. 7} that is disposed between second joint 46-other and displacement absorber 44), wherein: the first and second heat absorber have a heat capacity larger than heat capacities of the first joint and the second joint (Figs. 1_6-8 and ¶[0044-0045 & 0047] shows and indicates first heat absorber 42 and second heat absorber 42-other have a heat capacity larger than heat capacities of the first joint 46 and the second joint 46-other by virtue that it is thicker to absorb more heat than the first joint 46 and the second joint 46-other that are comprised of slits 48 to engage the connection terminals 22b & 23b {indicated in ¶[0047] and shown in Fig. 7}), the displacement absorber has a U-shape that is convex away from a battery side (Figs. 1_6_10 and ¶[0045-0046 & 0057] shows displacement absorber 44 has a U-shape that is convex away from the battery 12 side), the first heat absorber is coupled to the first joint at one end side of the first heat absorber in a stacking direction of the first battery and the second battery, and is coupled to the displacement absorber at another end side of the first heat absorber in the stacking direction (Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates first heat absorber 42 is coupled to first joint 46 at one end side of the first heat absorber 42 in a stacking direction of the first battery 12-first and the second battery 12-second, and is coupled to the displacement absorber 44 at another end side of first heat absorber 42 in the stacking direction), the second heat absorber is coupled to the second joint at one end side of the second heat absorber in the stacking direction, and is coupled to the displacement absorber at another end side of the second heat absorber in the stacking direction (Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates second heat absorber 42-other is coupled to second joint 46-other at one end side of the second heat absorber 42-other in the stacking direction, and is coupled to the displacement absorber 44 at another end side of second heat absorber 42-other in the stacking direction), and a coupling position between the first heat absorber and the first joint is a same in a direction intersecting the stacking direction as a coupling position between the first heat absorber and the displacement absorber (item 51a of Figs. 6_8 & Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates coupling position 51a {tapered surface} is between first heat absorber 42 and first joint 46; and where coupling position 51a is in same direction intersecting the stacking direction as coupling position 42_44 between first heat absorber 42 and displacement absorber 44), and a coupling position between the second heat absorber and the second joint is a same in the direction intersecting the stacking direction as a coupling position between the second heat absorber and the displacement absorber (Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates coupling position 51a-other {the other tapered surface} is between second heat absorber 42-other and second joint 46-other; and where coupling position 51a-other is in the same direction intersecting the stacking direction from coupling position 42-other_44  between second heat absorber 42-other and displacement absorber 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kunihiko (JP2007073266A and Kunihiko hereinafter).
Regarding claim 1, Yamamoto discloses a bus bar (item 40 of Figs. 1_6 and ¶[0044-0045] shows and indicates bus bar 40) comprising: a first joint that is joined to an output terminal of a first battery (item 46 of Figs. 6-8 & items 22, 22b, 12 of Fig. 4 & items 12, 22 of Fig. 1 and ¶[0035-0038 & 0047-0051] shows and indicates first joint 46 {engagement part} that is joined to output connection terminal 22b of positive terminal 22 of first battery 12-first {2nd battery cell from left to right of Fig. 1}); a second joint that is joined to an output terminal of a second battery adjacent to the first battery (Fig. 6 & items 23, 23b of Fig. 4 & item 23 of Fig. 1 and ¶[0035-0038 & 0047-0051] shows and indicates second joint 46-other {the other engagement part} that is joined to output connection terminal 23b of negative terminal 23 of second battery 12-second {3rd battery cell from left to right of Fig. 1} adjacent to the first battery 12-first); and a displacement absorber that is disposed between the first joint and the second joint and deforms in response to a relative displacement of the first battery and the second battery (item 44 of Figs. 1_6_10 and ¶[0045-0046 & 0057] shows and indicates displacement absorber 44 {coupling part} that is disposed between first joint 46 and second joint 46-other and deforms in response to a relative displacement of the first battery 12-first and the second battery 12-second {elastic deformation of the coupling part 44 allows the interval between the connection parts 42 to be adjusted in accordance with absorption variances}); a first heat absorber that is disposed between the first joint and the displacement absorber (item 42 of Figs. 1_6-8 & item 48 of Fig. 7 and ¶[0044-0045 & 0047] shows and indicates first heat absorber 42 {connection part 42 serves as a heat absorber by virtue that it is thicker to absorb more heat than the coupling part 42, indicated in ¶[0044], and engagement part 46 comprised of slits 48 to engage the connection terminal 22b of the first battery 12-first, indicated in ¶[0047] and shown in Fig. 7} that is disposed between first joint 46 and displacement absorber 44); and a second heat absorber that is disposed between the second joint and the displacement absorber (Figs. 1_6-8 and ¶[0044-0045 & 0047] shows and indicates second heat absorber 42-other {the other connection part 42 serves as a heat absorber by virtue that it is thicker to absorb more heat than the other coupling part 42, indicated in ¶[0044], and the other engagement part 46 comprised of slits 48 to engage the connection terminal 23b of the second battery 12-second, indicated in ¶[0047] and shown in Fig. 7} that is disposed between second joint 46-other and displacement absorber 44), wherein: the first and second heat absorber have a heat capacity larger than heat capacities of the first joint and the second joint (Figs. 1_6-8 and ¶[0044-0045 & 0047] shows and indicates first heat absorber 42 and second heat absorber 42-other have a heat capacity larger than heat capacities of the first joint 46 and the second joint 46-other by virtue that it is thicker to absorb more heat than the first joint 46 and the second joint 46-other that are comprised of slits 48 to engage the connection terminals 22b & 23b {indicated in ¶[0047] and shown in Fig. 7}), and the displacement absorber has a U-shape that is convex next to the battery side (Figs. 1_6_10 and ¶[0045-0046 & 0057] shows displacement absorber 44 has a U-shape that is convex next to the battery 12 side).
Yamamoto discloses the claimed invention except a displacement absorber has a U-shape that is convex toward a battery side.
Kunihiko discloses a displacement absorber has a U-shape that is convex toward a battery side (items 11, 15, 17, 12A, 12B, 10 of Figs. 1-2 and ¶[0040] from Espacenet Translation shows and indicates displacement absorber 17 {stress relaxation portion 17 deforms to reduce the load on the battery output terminals 12A and 12B to maintain connection of the terminal fitting 15 that thermally expands due to energization of the battery assembly 10} has a U-shape that is convex toward a battery side of batteries 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a displacement absorber has a U-shape that is convex toward a battery side into the structure of Kunihiko. One would have been motivated in the bus bar of Kunihiko and have the displacement absorber have a U-shape that is convex towards the battery side in order to provide an alternate embodiment of the displacement absorber shape, in the bus bar of Yamamoto.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displacement absorber having a U-shape that is convex towards the battery side, as shown by Kunihiko. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the displacement absorber is significant or anything more than one of a numerous shape or form configurations of the displacement absorber that a person of ordinary skill in the art would find obvious in a bus bar for a battery assembly. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 2, modified Yamamoto discloses a bus bar, wherein each of the first heat absorber and the second heat absorber has a thick part that is thicker than thicknesses of the first joint and the second joint (Yamamoto: Figs. 1_6-8 and ¶[0044-0045 & 0047] shows and indicates first heat absorber 42 and second heat absorber 42-other has a thick part that is thicker than thicknesses of the first joint 46 and the second joint 46-other).

Regarding claim 3, modified Yamamoto discloses a bus bar, wherein at least a part of the displacement absorber extends in a direction intersecting a stacking direction of the first battery and the second battery (Yamamoto: Figs. 1_6_10 and ¶[0045-0046 & 0057] shows where displacement absorber 44 extends in a direction intersecting the stacking direction of the first battery 12-first and the second battery 12-second).

Regarding claim 4, modified Yamamoto discloses a bus bar, wherein a bottom of the U- shape of the displacement absorber overlaps the heat absorber as viewed from the stacking direction of the first battery and the second battery (Yamamoto: Fig. 6 and ¶[0045-0047_0050] shows where the bottom of the U- shape of the displacement absorber 44 overlaps the first and second heat absorbers 42 & 42-other as viewed from the stacking direction of first battery 12-first and second battery 12-second).

Regarding claim 6, modified Yamamoto discloses a bus bar, wherein the first heat absorber is coupled to the first joint at one end side of the first heat absorber in a stacking direction of the first battery and the second battery, and is coupled to the displacement absorber at another end side of the first heat absorber in the stacking direction, the second heat absorber is coupled to the second joint at one end side of the second heat absorber in the stacking direction, and is coupled to the displacement absorber at another end side of the second heat absorber in the stacking direction, and a coupling position between the first heat absorber and the first joint is apart in a direction intersecting the stacking direction from a coupling position between the first heat absorber and the displacement absorber, and a coupling position between the second heat absorber and the second joint is apart in the direction intersecting the stacking direction from a coupling position between the second heat absorber and the displacement absorber (Yamamoto: item 51a of Figs. 6_8 & Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates where first heat absorber 42 is coupled to first joint 46 at one end side of the first heat absorber 42 in a stacking direction of the first battery 12-first and the second battery 12-second; and where first heat absorber 42 is coupled to displacement absorber 44 at another end side of first heat absorber 42 in the stacking direction; and where second heat absorber 42-other is coupled to second joint 46-other at one end side of second heat absorber 42-other in the stacking direction; and where second heat absorber 42-other is coupled to displacement absorber 44 at another end side of second heat absorber 42-other in the stacking direction; and where coupling position 51a {tapered surface} is between first heat absorber 42 and first joint 46; and where coupling position 51a is apart in a direction intersecting the stacking direction from coupling position 42_44 between first heat absorber 42 and displacement absorber 44; and where coupling position 51a-other {the other tapered surface} is between second heat absorber 42-other and second joint 46-other; and where coupling position 51a-other is apart in the direction intersecting the stacking direction from coupling position 42-other_44  between second heat absorber 42-other and displacement absorber 44).

Regarding claim 7, modified Yamamoto discloses a bus bar, wherein the bus bar is formed by joining a first member constituting the first joint, a second member constituting the second joint, a third member constituting the first heat absorber, and a fourth member constituting the second heat absorber and the fifth member constituting the displacement absorber (Yamamoto: Figs. 1_6 and ¶[0044-0047 & 0050-0051] shows and indicates where bus bar 40 is formed by joining a first member that constitutes first joint 46, a second member that constitutes second joint 46-other, a third member that constitutes first heat absorber 42, a fourth member that constitutes second heat absorber 42-other, and the fifth member constituting displacement absorber 44).

Regarding claim 8, modified Yamamoto discloses a battery stack comprising: a first bus bar and a second bus bar, each of which is the bus bar according to claim 1; and a plurality of batteries including a first battery, a second battery and a third battery stacked along the stacking direction,  wherein the first battery and second battery are connected by the first bus bar, and the second battery and the third battery are connected by the second bus bar (item 10 of Fig. 1 & Fig. 6 and ¶[0033_0035-0037 & 0044-0045] shows and indicates where battery stack 10 {battery module, indicated in ¶[0033]} is comprised of first bus bar 40-first {first bus bar 40 connecting first battery 12-first and second battery 12-second} and a second bus bar 40-second {second bus bar 40 connecting second battery 12-second and third battery 12-third [4th battery cell from left to right of Fig. 1]}; and where first bus bar 40-first and second bus bar 40-second are according to claim 1; and the plurality of batteries 12 including first battery 12-first, second battery 12-second, and third battery 12-third stacked along the stacking direction; and wherein first battery 12-first and second battery 12-second are connected by first bus bar 40-first; and where and second battery 12-second and  third battery 12-third are connected by second bus bar 40-second).

Regarding claim 10, see the rejection of claim 7 above.

Regarding claim 12, see the rejection of claim 8 above.

Regarding claim 13, see the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Satoru et al. (JP2017195056A) discloses a bus bar according to claim 1 with “the displacement absorber that has a U-shape that is convex toward the battery side”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847